Case 20-14389-elf       Doc 20       Filed 12/23/20 Entered 12/23/20 15:27:14           Desc Main
                                     Document Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF
                                   PENNSYLVANIA



IN RE:                                        :
         Ebonie Croxton                       :       Chapter 7
                                              :
         Debtor                               :       Case No.: 20-14389-elf

                                             ORDER


       AND NOW, this          23rd          day of December ,2020, upon consideration of the

Motion seeking Relief of the Automatic Stay ("the Motion"), filed by Monica Brown, of The

London Star Group, LLC, the response thereto, and for the reasons stated in court, it is hereby

ORDERED that the Motion is GRANTED; and it is further

         ORDERED that the automatic stay provisions of Section 362 of the Bankruptcy Code

are MODIFIED to permit Monica Brown, of The London Star Group, LLC proceed with any

and all available state court remedies against the real property known as 6545 N. Bouvier

Street, Philadelphia PA 19126; and it is further

         ORDERED that the fourteen (14) day stay period under Rule 4001(a)(3) is rendered

inapplicable and this Order for relief from stay shall take effect immediately upon its execution.




                                                   ______________________________________
                                                   ERIC L. FRANK
                                                   U.S. BANKRUPTCY JUDGE
